DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “radially extending projection disposed on the rod proximal to the macerating structure” mentioned in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicant’s arguments, see Remarks, filed 7/14/2022, with respect to the objections to claim 9 regarding grammatical corrections have been fully considered and are persuasive in light of Applicant’s Amendment to correct “comprising” to “comprises” and “with extends” to “which extends”.  The objections of claim 9 have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Applicant’s arguments, see Remarks, filed 7/14/2022, with respect to the 112b rejections to claims 6 regarding a lack of antecedent basis for the terms “macerator structure assembly”, the suction port”, “the suction port”, and “the inner radius of the probe” and claim 8 regarding a lack of antecedent basis for the term “the inner diameter of the probe” have been fully considered and are persuasive in light of Applicant’s Amendment to both rephrase “the suction port” to “a side-facing aperture” and changing “the macerator structure assembly” to “the macerator structure”, “the inner radius of the probe” to “an inner radius of the probe” and “the inner diameter of the probe” to “an inner diameter of the probe”.  The 112b rejection of claims 6 and 8 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakky (US  6152919  A).
Regarding claim 6, Hakky discloses: An device for removal of body tissue (see Fig. 1), said device comprising: an elongate probe comprising a first tube with a distal end and a proximal end (sheath member 16, see Fig. 1, having a proximal end 12 and a distal end 14), said distal end configured for insertion into a surgical space in a patient (see Col. 3, Lines 51-54 mentioning wherein the distal end is configured for insertion into a surgical space); a side-facing aperture located on a side wall of the first tube near the distal end of the first tube (see Fig. 1 below showing a side-facing aperture locating on a side wall of the sheath member); a macerator assembly (see Fig. 2) comprising a rod having a proximal end and a distal end (driving rod 46, see Fig. 2, having a proximal end and a distal end) and establishing a longitudinal center line of the macerator assembly, and a macerator structure disposed at the distal end of the rod (cutting element 40, see Fig. 2) wherein the macerator structure is disposed within the first tube (see Fig. 1 showing cutting element 40 is disposed within sheath member 16, see also Col. 3, Lines 20-25), longitudinally aligned with the side-facing aperture (see Fig. 1 showing the cutting element is aligned with the side-facing aperture) and rotatable within the probe and operable to disrupt body tissue proximate the side- facing aperture (see Col. 4, Lines 1-5 mentioning wherein the cutting element rotates to cut tissue), wherein said macerator structure comprises a first flat blade (cutting element 40, see Fig. 2 having two flat blades), extending radially outwardly from the longitudinal center line (see Fig. 2), said blade having a width corresponding to an inner radius of the probe (cutting elements 40 have a width such that the cutting element can fit within the sheath member)

    PNG
    media_image1.png
    550
    488
    media_image1.png
    Greyscale

Fig. 1
Regarding claim 7, Hakky discloses the invention of claim 6, Hakky further discloses wherein the probe has a lumen extending from the proximal end of the first tube to the side-facing aperture (sheath member is seen to have a lumen therein to allow drive rod 46 to extend therethrough, see also Col. 3, Lines 1-7 mentioning wherein sheath 20 extends through sheath 16), and a vacuum source in fluid communication with the side-facing aperture through said a lumen (see Col. 3, Lines 45-50 mentioning a suction force is supplied through sheath 20 to vacuum debris cut by the cutting members 40, seen to be in communication with the side-facing aperture as labeled in Fig. 1 above as no other exit openings are present at the distal end of the device)
Regarding claim 8, Hakky discloses the invention of claim 6, Hakky further discloses wherein the macerating structure further comprises a second flat blade (cutting element 40 comprises two flat blades as shown in Fig. 2), disposed on the distal end of the rod and co-planar with the first flat blade (see Fig. 2), and also having a width corresponding to the inner radius of the probe (cutting elements 40 have a width such that they may fit within sheath member 16), such that the macerating structure has a width corresponding to an  inner diameter of the first tube (cutting elements 40 are fit within sheath member 16, thereby having a width corresponding to an inner diameter of the sheath member)
Regarding claim 9, Hakky discloses the invention of claim 6, Hakky further discloses wherein the probe further comprises  a socket inside the probe, at the distal end of the first tube (portion of sheath member 16 distal of the side-facing aperture as labeled in Fig. 1 above), and the macerating structure further comprises a distally extending projection (screw 60, see Fig. 2) which  extends into the socket (screw 60 is seen to extend partially into the distal portion of the sheath member 16 that is distal the side-facing aperture labeled in Fig. 1 above)
Regarding claim 11, Hakky discloses the invention of claim 6, Hakky further discloses wherein the blades of the macerating structure comprises a straight radial outer edge (see Fig. 3 showing cutting element 40 having straight cutting edges)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakky (US 6152919 A) in view of Trosper (US 20190142452 A1).
Regarding claim 10, Hakky discloses all limitations of the invention of claim 6.
However, Hakky does not expressly disclose wherein the macerating structure comprises one or more notches in an outer edge of the blade.
However, in the same field of endeavor, namely macerating devices, Trosper discloses wherein the macerating structure comprises one or more notches in an outer edge of the blade (serrations 401a, see Fig. 4, see mention of the serrations on the cutting member in Paragraph 18) to promote variable sheering forces at any given time in the system's operation (see Paragraph 58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the blade of Hakky to have included the serrations/notches from the cutting member of Trosper to, in the instant case, promote sheering forces during the operation of the device as it rotates to macerate tissue (see Trosper Paragraph 58)
Regarding claim 13, Hakky discloses all the limitations of the invention of claim 6. Hakky further discloses wherein the flat blade of the macerating structure comprises a rectangular shape (see Fig. 3 showing cutting elements 40 having a rectangular shape), and the width of the macerating structure closely matches the inner radius of the first tube (see Fig. 3 showing the cutting members seen to have a width that closely matches the radius of the first tube as only two interior devices exist within the sheath, thereby providing adequate space for both devices)
However, Hakky does not expressly disclose wherein the flat blade of the macerating structure comprises a plurality of radial projections.
However, in the same field of endeavor, namely macerating devices, Trosper discloses wherein the macerating structure comprises one or more notches in an outer edge of the blade (serrations 401a, see Fig. 4, see mention of the serrations on the cutting member in Paragraph 18, each serration is seen to comprise a protrusion that extends radially from the blade, thereby forming radial protrusions) to promote variable sheering forces at any given time in the system's operation (see Paragraph 58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the blade of Hakky to have included the serrations/notches from the cutting member of Trosper to, in the instant case, promote sheering forces during the operation of the device as it rotates to macerate tissue (see Trosper Paragraph 58)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakky (US 6152919 A) in view of To (US 2019/0357936 A1).
Regarding claim 12, Hakky discloses all the limitations of the invention of claim 6.
However, Hakky does not expressly disclose a radially extending projection disposed on the rod proximal to the macerating structure.
However, in the same field of endeavor, namely surgical cutting tools comprising a first tube with a with a rod disposed therein,  To teaches a surgical cutting device (see Fig. 1B) comprising a macerating structure (cutting surfaces 112, see Fig. 1B), a first tube (outer sheath 122, see Fig. 1A) and a rod disposed therein (torque shaft 122, see Fig. 1B) for cutting and removing occlusive material from a body lumen (see Paragraphs 10 and 48), wherein the rod comprises radial projections disposed thereon, proximal to the macerating structure (conveying member 118, see Fig. 1B and 5A) to convey the debris and material generated during the procedure away from the operative site (see Paragraph 54)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving rod of Hakky to include the conveying member as taught and suggested by To to, in this case, help to convey the debris and material generated during the procedure away from the operative site (see To Paragraph 54)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2022/0000507 A1 to
Hauser, and US 10945758 B1 to Davis all disclose morcellator devices having a macerator structure and vacuum source.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771